Por cuanto el apelante dejó de radicar su alegato dentro del término concedido por el Reglamento de esta corte.y no obtuvo prórroga pala ello;
Por cuanto el apelante durante cerca de seis meses des-pués no. hizo tentativa de radicar alegato y. no lo radicó hasta después de ser notificado de una moción de desesti-mación ;
Por cuanto el apelante no compareció a informar en la vista de la moción de desestimación;
Por cuanto un examen del alegato indica que la cuestión principal versa sobre la apreciación de la prueba;
Por cuanto el pleito trata de un injunction para reco-brar la posesión de una faja de terreno de que el apelante alega ser dueño, y dicho apelante no carece de otro remedio;
Por cuanto el apelante, en su oposición a la moción de desestimación, no nos ha convencido de que la apelación sea meritoria;
Por tanto, debe desestimarse la apelación.